Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rong Yang on 05/31/2022.

The application has been amended as follows: 

 	Cancel claims 7, 9, 11-14 and 16. 

Amend claim 6 as shown in the following mark-up:
6. (Currently Amended) A method for producing a chiral amine, comprising: 
(a) carrying out a reaction shown in equation I to form a chiral amine in a liquid reaction system, using a prochiral carbonyl compound as a substrate, reacting the substrate with an amino donor in the presence of a prosthetic group and under the catalysis of a stereoselective transaminase; and

    PNG
    media_image1.png
    131
    568
    media_image1.png
    Greyscale

(b) isolating the chiral amine from the reaction system after carrying out the reaction in (a), wherein the stereoselective transaminase has [[the]] an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 1; and 
wherein the prochiral carbonyl compound comprises any one of compounds 6- 8, or a pharmaceutically acceptable salt thereof:

    PNG
    media_image2.png
    327
    624
    media_image2.png
    Greyscale


	Amend claim 8 as shown in the following mark-up:
In claim 8, lines 2-4, replace --1) culturing the chiral amine producing Escherichia bacterial-strain of claim 7 under production conditions sufficient to induce the expression of the (R)-selective-ω-transaminase;--
with
--1) culturing a chiral amine producing Escherichia bacterial strain comprising a modification to express an R-selective-ω-transaminase having an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 1 under production conditions sufficient to induce the expression of the (R)-selective-ω-transaminase;--

Replace claim 10 with the following claim:
10. The method of claim 8, wherein the modification to express an R-selective-ω-transaminase is expression of a full-length transaminase gene selected from the group consisting of a nucleotide sequence having at least 90% sequence identity to the sequence shown in SEQ ID NO: 2 and a complementary sequence thereof.

	Amend claim 17 as follows:

In claim 17, last line, replace —used as the precursor— with —used as a precursor—.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
CN 104805069 A teach the use of a transaminase from Mycobacterium having over 90% identity with recited SEQ ID NO: 1 used to convert compounds having the following general formula to a corresponding (R)-amine wherein such amine are useful precursors for synthesis of sitagliptin:


    PNG
    media_image3.png
    212
    366
    media_image3.png
    Greyscale


Compounds 6, 7 and 8 and as recited in independent claims 6 and 8 is similar to but do not fall within the scope of the R group within the formula above and are not otherwise specifically taught by CN 104805069.  Further, the prior art of record does not suggest any of specific compounds 6, 7 and 8 as recited as a substrate for a transaminase having at least 90% identity to recited SEQ ID NO: 1.  
It is noted that several different transaminases and amine compounds formed thereby have been taught in the prior art for formation of amine compounds that can serve as precursors for sitagliptin synthesis.  For example, WO 2019/007146 A1 teach a Burkholderia gladioli transaminase (and substitution mutants thereof) applied to aminate the following prochiral ketone compounds as shown on page 10 of WO 2019/007146

    PNG
    media_image4.png
    454
    170
    media_image4.png
    Greyscale

As taught by WO 2019/007146 A1 (page 2 of translation), “there are few reports on R-type selective transamination of natural ω-aminotransferases, and these ω-aminotransferases catalyze a narrow spectrum of substrates, which are often the most suitable biocatalysts for screening specific reactions. It greatly limits the scope of its application. With the development of directed evolution technology, protein engineering is increasingly used to modify the substrate specificity of enzymes, screening novel aminotransferases with a broad substrate spectrum, and studying their chirality for high selectivity and high selectivity.” The wild-type Burkholderia gladioli transaminase taught by WO 2019/007146 (Example 9) reports that is using (3R)-3-amino-1-[3-(trifluoromethyl)-5,6,7,8-tetrahydro-1,2,4-triazolo[ 4,3-a]pyrazin-7-yl]-4-(2,4,5-trifluorophenyl)butan-1-one (which is compound 5 of the specification) as a substrate “the conversion ratio of the substrate of the reaction system was less than 1%.”  WO 2019/007146 reports significantly improved conversion using mutant transaminases and different substrates. As such, there is no specific expectation that any of compounds 6-8 may be particularly effective substrates with the Mycobacterium transaminase taught by CN 104805069 since omega transaminases are known in the art to have high substrate selectivity.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652